DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Applicant filed instant application on 04/03/2020 including instant claims 1-20 that are presented for examination. Examiner has established objections for claims 8 and 10; § 101 rejection for claims 1-20; § 102 rejection for claims 1-4, 9-10, 13-14, and 17-19; and § 103 rejection for claims 5-8, 11-12, 15-16, and 20.  

Claim Objections



Claim 8 is objected to because of the informality in the following recitation: “the language-independent format is JSON.”  Applicant should spell out what “JSON” stands for and then place “JSON” in brackets after fully spelled out words as in: “java script object notation (JSON).”

Claim 10 is objected to because of the informality in the following recitation: “analyze dependencies between the first set of transactions with the first transaction method and a first requirement, and analyzing dependencies between the second set of transactions with the second transaction method and a second requirement.” It appears that “a first requirement” and “a second requirement” are the same first and second requirements that appear in the two preceding “receiving” steps. Therefore, claim 10 should recite: “analyze dependencies between the first set of transactions with the first transaction method and the first requirement, and analyzing dependencies between the second set of transactions with the second transaction method and the second requirement.” 

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







Alice/Mayo Test: The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-9 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 10-16 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 17-20 is a computer-readable storage medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of modifying the processing of transactions when two or more transactions cannot be processed as a single action. The creation of modifying the processing of transactions when two or more transactions cannot be processed as a single action, as recited in the independent claims 1, 10, and 17, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 10, and 17, which set forth or describe the recited abstract idea, are: “analyzing the first and second transactions and the first and second transaction methods based on requirements for the first and second transaction methods” (claim 1), “based on the analysis, determining if the first and second transactions can be processed in a single action” (claim 1), “when the analysis indicates that the first and second transactions can be processed in a single action, processing the first and second transactions as a single action” (claim 1), “when the analysis indicates that the first and second transactions cannot be processed in a single action, executing an alternative process” (claim 1), “analyze dependencies between the first set of transactions with the first transaction method and a first requirement, and analyzing dependencies between the second set of transactions with the second transaction method and a second requirement” (claim 10), “based on the analysis, determine if the first transaction method and the second transaction method for the associated sets of transactions can be processed in a single authorization session” (claim 10), “if the first transaction method and the second transaction method fulfill the first requirement and the second requirement within the single authorization session, executing the first transaction 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 10 and 17 recite additional elements: “one or more processors” (claim 10), “a computer-readable storage medium having computer-executable instructions stored thereupon” (claim 10), “a computer-readable storage medium having computer-executable instructions stored thereupon” (claim 17), and “a processor of a computing device” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “receiving data see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 10, and 17, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	







Step 2B of the Test: The additional elements/limitations of independent claims 1, 10, and 17, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0068] FIGURE 5 is a diagram illustrating aspects of a routine 500 for implementing some of the techniques disclosed herein. It should be understood by those of ordinary skill in the art that the operations of the methods disclosed herein are not necessarily presented in any particular order and that performance of some or all of the operations in an alternative order(s) is possible and is contemplated. The operations have been presented in the demonstrated order for ease of description and illustration. Operations may be added, omitted, performed together, and/or performed simultaneously, without departing from the scope of the appended claims. [0069] It should also be understood that the illustrated methods can end at any time and need not be performed in their entireties. Some or all operations of the methods, and/or substantially equivalent operations, can be performed by execution of computer-readable instructions included on a computer-storage media, as defined herein. The term "computer-readable instructions," and variants thereof, as used in the description and claims, is used expansively herein to include routines, applications, application modules, program modules, programs, components, data structures, algorithms, and the like. Computer-readable instructions can be implemented on various system configurations, including single-processor or multiprocessor systems, minicomputers, mainframe computers, personal computers, hand-held computing devices, microprocessor-based, programmable consumer electronics, combinations thereof, and the like. Although the example routine described below is operating on a computing device, it can be appreciated that this routine can be performed on any computing system which may include a number of computers working in concert to perform the operations disclosed herein.

[0087] The mass storage device 712 is connected to the CPU 702 through a mass storage controller (not shown) connected to the bus 77. The mass storage device 712 and its associated computer-readable media provide non-volatile storage for the computer architecture 700. AlthoughNewport IP, LLC 24 Docket: IP-P3530US1 the description of computer-readable media contained herein refers to a mass storage device, such as a solid-state drive, a hard disk or optical drive, it should be appreciated by those skilled in the art that computer-readable 

This is a description of general-purpose computer. Further, the “receiving” limitations amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional “receiving” were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 10, and 17, receive or transmit data over a network in a merely generic manner. The courts have recognized receiving and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements/limitations of independent claims 1, 10, and 17, are well-understood, routine, and conventional. Further, taken as combination, the additional elements/limitations add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 10, and 17, are non-statutory under 35 USC § 101 in view of step 2B of the test. 




Dependent Claims: Dependent claims 2-9 depend on independent claim 1; dependent claims 11-16 depend on independent claim 10; and dependent claims 18-20 depend on independent claim 17. The elements in dependent claims 2-9, 11-16, and 18-20, which set forth or describe the abstract idea, are: “the alternative process is to process the first and second transactions separately” (claim 2 – further limiting the abstract idea), “the alternative process comprises: generating a notification that the first and second transactions cannot be processed in a single action; and providing one or more options for modifying the first and second transactions or the first and second transaction methods” (claim 3 – further limiting the abstract idea), “the alternative process comprises: generating a notification that the first and second transactions cannot be processed in a single action; and processing a subset of the first and second transactions” (claim 4 – further limiting the abstract idea), “the analyzing comprises generating a data structure that maps the first and second transactions and the first and second transaction methods based on the requirements for the first and second transaction methods” (claim 5 – further limiting the abstract idea), “determining an ordered set of processes operable to process the first and second transactions in the single action or as separate actions” (claim 6 – further limiting the abstract idea), “the requirements for the first and second transaction methods are received as settings data that is represented in a language-independent format” (claim 7 – further limiting the abstract idea), “the language-independent format is JSON” (claim 8 – further limiting the abstract idea), “the data is input via an application programming interface (API) configured to receive the data and return results of one or more actions to a requesting process” (claim 9 – further limiting the abstract idea), “generating a hierarchical data 
Conclusion of Dependent Claims Analysis: Dependent claims 2-9, 11-16, and 18-20, do not correct the deficiencies of independent claims 1, 10, and 17, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.







Claims 17-20 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. 

Claims 17-20 refer to the use of a signal, which is non-statutory matter. Applicant’s specification in [0087] recites: “Although the description of computer-readable media contained herein refers to a mass storage device, such as a solid-state drive, a hard disk or optical drive, it should be appreciated by those skilled in the art that computer-readable media can be any available computer storage media or communication media that can be accessed by the computer architecture.” The broadest reasonable interpretation of machine-readable medium in light of the specification includes a signal. Signals are not included in In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)(“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, these claims are non-statutory. To overcome this rejection, “non-transitory” may be inserted into the preamble before words “computer readable storage medium.”

Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 9-10, 13-14, and 17-19, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Abdi Taghi Abad (10,650,369 B1).

As to claim 1, Abdi Taghi Abad shows receiving data indicative of a first transaction to be processed according to a first transaction method (Abdi Taghi Abad: col. 7, lines 4-12; and col. 8, lines 19-39); receiving data indicative of a second transaction to be processed according to a second transaction method (Abdi Taghi Abad: col. 7, lines 4-12; and col. 8, lines 19-39); analyzing the first and second transactions and the first and second transaction 

As to claim 2, Abdi Taghi Abad shows all the elements of claim 1. Abdi Taghi Abad also shows that the alternative process is to process the first and second transactions separately (Abdi Taghi Abad: col. 8, lines 19-39).  

As to claim 3, Abdi Taghi Abad shows all the elements of claim 1. Abdi Taghi Abad also shows that the alternative process comprises: generating a notification that the first and second transactions cannot be processed in a single action (Abdi Taghi Abad: col. 8, lines 40-45); and providing one or more options for modifying the first and second transactions or the first and second transaction methods (Abdi Taghi Abad: col. 8, lines 49-58).  

As to claim 4, Abdi Taghi Abad shows all the elements of claim 1. Abdi Taghi Abad also shows that the alternative process comprises: generating a notification that the first and second transactions cannot be processed in a single action (Abdi Taghi Abad: col. 8, lines 

As to claim 9, Abdi Taghi Abad shows all the elements of claim 1. Abdi Taghi Abad also shows that the data is input via an application programming interface (API) configured to receive the data and return results of one or more actions to a requesting process (Abdi Taghi Abad: col. 4, lines 5-15).  

As to claim 10, Abdi Taghi Abad shows one or more processors, and a computer-readable storage medium having computer-executable instructions stored thereupon (Abdi Taghi Abad: col. 4, lines 5-15) which, when executed by the processor, cause the processor to: receive data indicative of a first set of transactions associated with a first source to be processed according to a first transaction method associated with a first requirement, the first requirement specifying that the first set of transactions can be processed as separate transactions (Abdi Taghi Abad: col. 2, lines 41-46; col. 7, lines 4-12; and col. 8, lines 19-39); receive data indicative of a second set of transactions associated with a second source to be processed according to a second transaction method associated with a second requirement, the second requirement specifying that the second set of transactions must be processed as a single transaction (Abdi Taghi Abad: col. 2, lines 41-46; col. 7, lines 4-12; and col. 8, lines 19-39); analyze dependencies between the first set of transactions with the first transaction method and a first requirement, and analyzing dependencies between the second set of transactions with the second transaction method and a second requirement (Abdi Taghi Abad: col. 7, lines 13-33; and col. 8, lines 19-39); based on the analysis, 

As to claim 13, Abdi Taghi Abad shows all the elements of claim 10. Abdi Taghi Abad also shows that the modification action comprises: generating a notification that the first and second sets of transactions could not be fulfilled in a single session (Abdi Taghi Abad: col. 8, lines 40-45); and providing one or more recommended options for modifying the first and second sets of transactions or the first and second transaction methods (Abdi Taghi Abad: col. 8, lines 49-58).  

As to claim 14, Abdi Taghi Abad shows all the elements of claim 10. Abdi Taghi Abad also shows that the modification action comprises: generating a notification that the first and second sets of items could not be fulfilled in a single session (Abdi Taghi Abad: col. 8, lines 40-45); selecting a subset of the first and second sets of items based on one or more policies (Abdi Taghi Abad: col. 8, lines 59-62); and processing the selected subset of the first and second sets of items (Abdi Taghi Abad: col. 8, lines 59-62).  

As to claim 17, Abdi Taghi Abad shows receiving data indicative of a first set of items to be processed according to a first transaction method (Abdi Taghi Abad: col. 2, lines 41-46; col. 7, lines 4-12; and col. 8, lines 19-39); receiving data indicative of a second set of items to be processed according to a second transaction method (Abdi Taghi Abad: col. 2, lines 41-46; col. 7, lines 4-12; and col. 8, lines 19-39); analyzing the first and second set of items and the first and second transaction methods based on requirements for the first and second transaction methods (Abdi Taghi Abad: col. 7, lines 13-33; and col. 8, lines 19-39); based on the analysis, determining if the first and second sets of items can be processed in a single action (Abdi Taghi Abad: col. 7, lines 45-52); when the analysis indicates that the first and second sets of items can be processed in a single action, processing the first and second sets of items (Abdi Taghi Abad: col. 8, lines 1-5); and when the analysis indicates that the first and second sets of items cannot be processed in a single action, executing a process to modify the first or second set of items (Abdi Taghi Abad: col 8, lines 19-39; and col. 11, lines 20-25).  

As to claim 18, Abdi Taghi Abad shows all the elements of claim 17. Abdi Taghi Abad also shows generating a notification that the first and second sets of items cannot be processed in a single action (Abdi Taghi Abad: col. 8, lines 40-45); and providing one or more options for modifying the first and second sets of items or the first and second transaction methods (Abdi Taghi Abad: col. 8, lines 49-58).  

.  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5-8, 11-12, 15-16, and 20, are rejected under 35 U.S.C. § 103 as being unpatentable over Abdi Taghi Abad in view of Sifter (2009/0158246 A1).

As to claim 5, Abdi Taghi Abad shows all the elements of claim 1. Abdi Taghi Abad does not show that the analyzing comprises generating a data structure that maps the first and second transactions and the first and second transaction methods based on the requirements for the first and second transaction methods. Sifter shows that the analyzing comprises generating a data structure that maps the first and second transactions and the first and second transaction methods based on the requirements for the first and second transaction methods (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 

As to claim 6, Abdi Taghi Abad shows all the elements of claim 1. Abdi Taghi Abad does not show determining an ordered set of processes operable to process the first and second transactions in the single action or as separate actions. Sifter shows determining an ordered set of processes operable to process the first and second transactions in the single action or as separate actions (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abdi Taghi Abad by determining an ordered set of processes operable to process the first and second transactions in the single action or as separate actions of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33). 

As to claim 7, Abdi Taghi Abad shows all the elements of claim 1. Abdi Taghi Abad does not show that the requirements for the first and second transaction methods are received as settings data that is represented in a language-independent format. Sifter shows that the requirements for the first and second transaction methods are received as settings data that is represented in a language-independent format (Sifter: page 3, ¶ 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abdi Taghi Abad by the requirements for the first and second transaction methods being received as settings data that is represented in 

As to claim 8, Abdi Taghi Abad in view of Sifter shows all the elements of claim 7. Abdi Taghi Abad does not show that the language-independent format is JSON. Sifter shows that the language-independent format is JSON (Sifter: page 3, ¶ 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abdi Taghi Abad by the language-independent format being JSON of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claim 11, Abdi Taghi Abad shows all the elements of claim 10. Abdi Taghi Abad does not show generating a hierarchical data structure that maps dependencies between the first set of transactions with the first transaction method and the first requirement, and maps dependencies between the second set of transactions with the second transaction method and the second requirement. Sifter shows generating a hierarchical data structure that maps dependencies between the first set of transactions with the first transaction method and the first requirement, and maps dependencies between the second set of transactions with the second transaction method and the second requirement (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Abdi Taghi Abad by generating a hierarchical data structure that maps dependencies between the first set of transactions with the first transaction method and the first requirement, and maps dependencies between the 

As to claim 12, Abdi Taghi Abad in view of Sifter shows all the elements of claim 11. Abdi Taghi Abad does not show analyzing the hierarchical data structure to determine if an ordered set of operations fulfill the first requirement and the second requirement by use of the first transaction method and the second transaction method for the associated sets of transactions in a single session. Sifter shows analyzing the hierarchical data structure to determine if an ordered set of operations fulfill the first requirement and the second requirement by use of the first transaction method and the second transaction method for the associated sets of transactions in a single session (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Abdi Taghi Abad by analyzing the hierarchical data structure to determine if an ordered set of operations fulfill the first requirement and the second requirement by use of the first transaction method and the second transaction method for the associated sets of transactions in a single session of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claim 15, Abdi Taghi Abad in view of Sifter shows all the elements of claim 11. Abdi Taghi Abad does not show that the hierarchical data structure is further generated based on one or more policies defining additional requirements for the first and second transaction methods. Sifter shows that the hierarchical data structure is further generated based on one or more policies defining additional requirements for the first and second transaction 

As to claim 16, Abdi Taghi Abad shows all the elements of claim 10. Abdi Taghi Abad does not show that the requirements for the first and second transaction methods are received as settings data that is represented in a language-independent format. Sifter shows that the requirements for the first and second transaction methods are received as settings data that is represented in a language-independent format (Sifter: page 3, ¶ 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Abdi Taghi Abad by the requirements for the first and second transaction methods being received as settings data that is represented in a language-independent format of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claim 20, Abdi Taghi Abad shows all the elements of claim 17. Abdi Taghi Abad does not show that the analyzing comprises generating a data structure that maps the first and second set of items and the first and second transaction methods based on the requirements for the first and second transaction methods. Sifter shows that the analyzing comprises generating a data structure that maps the first and second set of items and the first and second transaction methods based on the requirements for the first and second .

Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nandy (7,657,497 B2) discloses: “a receiver operatively coupled to an application server to receive a rules set to detect fraud in E-commerce transactions;  and a server, operatively coupled to the application server, to map  the rules set to a series of transactions, and to map  success data to each member of the rules set; the server further to order the transactions  by giving priority to those transactions with a greatest probability for being fraudulent based upon the success data of each member of the rule set in detecting fraud and to transform the ordered transactions the into a data structure reviewable by a user.”














Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619